DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 41 calls for “…wherein the rigid cannula is an inflow cannula, configured to guide blood through the rigid cannula to the at least one inlet aperture.” Parent claim 40 describes “… a rigid cannula fluidly connected to the pump head and extending distal of the pump head.” 

The specification also describes a cover hose 29 (¶ [0104]). However, this element is not rigid, and also does not conduct blood. Instead, the cover hose 29 is shown as bending in Fig. 24, and is used only to compress the pump housing 3.1 (¶ [0104], The cover hose 29 holds the pump head 3 in its compressed state).  
The specification further discloses an outlet hose 18 which attaches to a proximal end of the pump housing and conducts blood (¶ [0098]). However, this element is not rigid, and is explicitly described as flexible (¶ [0098], The outlet hose 18 is made of PU and has a length of approximately 70 mm, a diameter of around 10 mm and a wall thickness of roughly 0.01 mm to 0.1 mm and preferably around 0.03 mm; ¶ [0101], Here the outlet hose 18 acts like a non-return valve).
None of the elements described in the specification meet the description of the claimed rigid … inflow cannula. Therefore, this feature is not enabled by the specification. 


Claim 42 calls for “…wherein the rigid cannula is an outflow cannula, configured to guide blood from the at least one outlet aperture and into the rigid cannula.” This limitation is not supported by the specification for the reasons discussed for claim 41. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-20, 24 and 36-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9 and 18 of Pfeffer ‘825; Joachim Georg et al. (US 9072825 B2).  
Regarding instant claim 16, Pfeffer ‘825 claims substantially all limitations in claims 1, 9 and 18. 
Pfeffer ‘825 does not explicitly claim a catheter having a proximal end and a distal end. However, Pfeffer ‘825 claims an intravascular pump device (claim 1), which is intended to be introduced into a vessel. A skilled artisan would have sought to provide an elongate structure for introducing the pump device through a blood vessel, such as a catheter. 
Regarding the limitation of a radial clearance gap that is constant during operation of the pump, Pfeffer ‘825 claims a small gap between the impeller and pump head (claim 18, wherein the pump housing is positioned with a small gap from the rotor). 
Regarding instant claims 17-20, 24 and 36-39, Pfeffer ‘825 claims all limitations in claims 1, 5, 9 and 18 as shown in table 1.
Table 1: Pfeffer ‘825 double patenting
instant claim 
Pfeffer ‘825
instant claim 
Pfeffer ‘825
17
1
36
1
18
5
37
1
19
1
38
1
20
9
39
1
24
18




Allowable Subject Matter
Claims 21-23, 25-35, 40 and 43-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Alternatively, the double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang, Yung-Chung	US 20020094273 A1
Moore; Garry	US 20080253915 A1
Hattler, Brack G.	US 20030133835 A1
Becker, William S.	US 20040061337 A1
Becker; William S.	US 20070018464 A1
Brown; Kenard D.	US 3709357 A
Krolick; Robert S. et al.	US 4708592 A
Mendoza; Jose L. et al.	US 5743718 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781